Docket No. 109137.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



BRIAN T. HUBBLE, Appellee, v. BI-STATE DEVELOPMENT
AGENCY OF THE ILLINOIS-MISSOURI METROPOLITAN
DISTRICT, d/b/a Metro and Bi-State, a/k/a Bi-State Development
                     Agency, Appellant.

                 Opinion filed September 23, 2010.

   JUSTICE FREEMAN delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Thomas, Kilbride, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                             OPINION

    Plaintiff, Brian Hubble, brought a personal injury action in the
circuit court of St. Clair County against defendant, Bi-State
Development Agency of the Illinois-Missouri Metropolitan District,
doing business as Metro or Bi-State, also known as Bi-State
Development Agency (hereafter Bi-State or Metro). Bi-State moved
to dismiss the action, asserting that plaintiff filed his complaint
outside of the applicable statute of limitations (735 ILCS
5/2–619(a)(5) (West 2006)). The circuit court denied Bi-State’s
motion to dismiss, but certified for interlocutory appeal a question of
law asking whether Bi-State is a “local public entity” as defined by
the Local Governmental and Governmental Employees Tort
Immunity Act (Tort Immunity Act or Act) and thereby subject to its
one-year statute of limitations (745 ILCS 10/1–101 et seq. (West
2006)). A divided panel of the appellate court answered the certified
question in the negative. 393 Ill. App. 3d 1016.
   The case is now before this court on a certificate of importance
granted by the appellate court (Ill. Const. 1970, art. VI, §4(c); 155 Ill.
2d R. 316). We reverse the judgment of the appellate court and the
order of the circuit court, and remand the cause to the circuit court
with directions to dismiss plaintiff’s complaint.

                          I. BACKGROUND
    On September 13, 2005, a Metro bus owned and operated by Bi-
State collided with plaintiff’s automobile at the intersection of Illinois
Highway 159 and F Street in Belleville. On March 1, 2007, plaintiff
filed a complaint against Bi-State alleging that the Metro bus driver
was negligent and that Bi-State was vicariously liable based on the
doctrine of respondeat superior.1 Illinois has a two-year general
statute of limitations for personal injury actions (735 ILCS 5/13–202
(West 2006)), and plaintiff filed his complaint within that period.
    Bi-State moved to dismiss plaintiff’s complaint pursuant to
section 2–619(a)(5) of the Code of Civil Procedure (735 ILCS
5/2–619(a)(5) (West 2006)). In its supporting memorandum, Bi-State
explained that it is a body corporate and politic created by a
congressionally approved interstate compact between Illinois and
Missouri (hereafter Compact). The Compact also created the Bi-State
Metropolitan District, which consists of the City of St. Louis,
Missouri, and the Missouri counties of St. Louis, St. Charles, and
Jefferson, and the Illinois counties of Madison, St. Clair, and Monroe
(hereafter District). 45 ILCS 100/0.01 et seq. (West 2006); Mo. Ann.
Stat. §70.370 (West 2004); Pub. L. No. 81–743, 64 Stat. 568. The two
states authorized Bi-State, among other activities, to own and operate
buses and passenger transportation facilities. Pursuant to the
Compact, Bi-State provides public mass transportation throughout the


   1
    The complaint contained a separate negligence count against the bus
driver. However, on April 30, 2007, plaintiff voluntarily dismissed the bus
driver from the case.

                                   -2-
District. 45 ILCS 110/0.01 et seq. (West 2006); Mo. Ann. Stat.
§70.373 (West 2004); Pub. L. No. 86–303, §2, 73 Stat. 582. Bi-State
contended that it is a “local public entity” under the Tort Immunity
Act, which provides for a one-year statute of limitations. 745 ILCS
10/8–101(a) (West 2006). Bi-State argued that plaintiff’s complaint
was time-barred under section 8–101 of the Act because plaintiff filed
his complaint over one year after the injury.
    The circuit court rejected Bi-State’s contention and denied Bi-
State’s motion to dismiss. Bi-State filed a motion for interlocutory
appeal pursuant to Supreme Court Rule 308 (155 Ill. 2d R. 308).2 The
circuit court denied Bi-State’s motion. On October 26, 2007, this
court entered a supervisory order directing the circuit court to grant
Bi-State’s motion for an interlocutory appeal and to stay the
proceedings pending the outcome of the appeal. Complying with this
court’s order, the circuit court stayed the proceedings and certified the
following question of law for interlocutory appeal: “Whether Bi-State
Development Agency is a local public entity as defined by the Local
Governmental and Governmental Employees Tort Immunity Act,
[citation], and is therefore subject to the one–year statute of
limitations set forth in the Act.” 393 Ill. App. 3d at 1017.
    A divided panel of the appellate court answered the certified
question in the negative, concluding that the legislature did not intend
to include Bi-State within the meaning of the term “local public
entity” as defined in the Tort Immunity Act. 393 Ill. App. 3d at 1023.
Justice Spomer disagreed with the court on all material points. 393 Ill.
App. 3d at 1033 (Spomer, J., dissenting).
    The appellate court granted Bi-State’s application for a certificate
of importance. See Ill. Const. 1970, art. VI, §4(c). We will refer to
additional pertinent background in the context of our analysis of the
issues.




    2
     In addition to its motion for interlocutory appeal, Bi-State filed an
answer to plaintiff’s complaint. The answer raised, as an affirmative
defense, the one-year statute of limitations contained in section 8–101 of
the Tort Immunity Act.

                                   -3-
                             II. ANALYSIS
                        A. Preliminary Matters
     At the outset, we note what is actually before this court and our
standard of review. First, the certificate of importance states that the
appellate court “grants a certificate of importance concerning the
following question of law for review by the Illinois Supreme Court,”
and then states the certified question that was presented to the
appellate court. However, under Supreme Court Rule 316 (155 Ill. 2d
R. 316), the whole case comes before the supreme court and not only
a particular issue. O’Casek v. Children’s Home & Aid Society, 229 Ill.
2d 421, 436 (2008), quoting People v. Crawford Distributing Co., 78
Ill. 2d 70, 73 (1979).
     Second, Bi-State moved to dismiss plaintiff’s complaint pursuant
to section 2–619 of the Code of Civil Procedure (735 ILCS 5/2–619
(West 2006)). A section 2–619 motion to dismiss admits the legal
sufficiency of the plaintiff’s claim, but asserts affirmative matter that
defeats the claim. King v. First Capital Financial Services Corp., 215
Ill. 2d 1, 12 (2005). Among such affirmative matter is that “the action
was not commenced within the time limited by law.” 735 ILCS
5/2–619(a)(5) (West 2006). When ruling on a section 2–619 motion
to dismiss, the circuit court must interpret all pleadings and
supporting documents in the light most favorable to the nonmoving
party. On appeal, review is de novo. Orlak v. Loyola University
Health System, 228 Ill. 2d 1, 7 (2007); Borowiec v. Gateway 2000,
Inc., 209 Ill. 2d 376, 383 (2004).
                       B. “Local Public Entity”
     Turning to the merits, a divided panel of the appellate court
concluded that plaintiff’s complaint was not time-barred pursuant to
the Tort Immunity Act. Based on canons of statutory construction, the
appellate court determined that Bi-State was not a local public entity
within the purview of the Act. We disagree. As we will explain, Bi-
State is a “local public entity” within the purview of the Tort
Immunity Act, notwithstanding Bi-State’s status as an interstate
compact entity, and so the one-year statute of limitations provided by
section 8–101(a) of the Act (745 ILCS 10/8–101(a) (West 2006))
applies to civil actions against Bi-State. Plaintiff’s complaint is
therefore time-barred.


                                  -4-
     We conduct our analysis within a familiar analytical framework.
The primary goal of construing the meaning of a statute is to ascertain
and give effect to the intent of the legislature. The most reliable
indicator of such intent is the statutory language, which must be given
its plain and ordinary meaning. A statute is viewed as a whole.
Therefore, words and phrases must be interpreted in light of other
relevant provisions of the statute and must not be construed in
isolation. County of Du Page v. Illinois Labor Relations Board, 231
Ill. 2d 593, 603-04 (2008); People ex rel. Sherman v. Cryns, 203 Ill.
2d 264, 279-80 (2003). Accordingly, in determining legislative intent,
a court may properly consider not only the language of the statute, but
also the purpose and necessity for the law, the evils sought to be
remedied and the goals to be achieved, and the consequences that
would result from construing the statute one way or the other. County
of Du Page, 231 Ill. 2d at 604; Cryns, 203 Ill. 2d at 280. Further, the
canons of statutory construction apply to interstate compacts. 1A N.
Singer & J. Singer, Sutherland on Statutory Construction §32:5, at
723 (7th ed. 2009); F. Zimmerman & M. Wendell, The Law and Use
of Interstate Compacts 1 (1976) (same); see, e.g., S&M Investment
Co. v. Tahoe Regional Planning Agency, 911 F.2d 324, 326-27 (9th
Cir. 1990).3
     Section 1–206 of the Tort Immunity Act defines a “local public
entity” as follows:
             “ ‘Local public entity’ includes a county, township,


  3
   To the extent that we construe provisions of the Compact, we recognize
that the interpretation of a congressionally sanctioned interstate compact
presents a question of federal law. New Jersey v. New York, 523 U.S. 767,
810-11, 140 L. Ed. 2d 993, 1029-30, 118 S. Ct. 1726, 1750 (1998) (and
cases cited therein). That is not to say that state courts lack jurisdiction.
Rather, it means only that if the signatory states dispute their respective
obligations under a compact, then the United States Supreme Court has the
final say. Ballinger v. Delaware River Port Authority, 172 N.J. 586, 593,
800 A.2d 97, 101 (2002). State courts exercise concurrent jurisdiction with
federal courts in construing interstate compacts. Reidelberger v. Bi-State
Development Agency, 8 Ill. 2d 121, 123-24 (1956); accord International
Union of Operating Engineers, Local 68 v. Delaware River & Bay
Authority, 147 N.J. 433, 441-42, 688 A.2d 569, 573 (1997).

                                    -5-
         municipality, municipal corporation, school district, school
         board, educational service region, regional board of school
         trustees, trustees of schools of townships, treasurers of
         schools of townships, community college district, community
         college board, forest preserve district, park district, fire
         protection district, sanitary district, museum district,
         emergency telephone system board, and all other local
         governmental bodies. ‘Local public entity’ also includes
         library systems and any intergovernmental agency or similar
         entity formed pursuant to the Constitution of the State of
         Illinois or the Intergovernmental Cooperation Act as well as
         any not-for-profit corporation organized for the purpose of
         conducting public business. It does not include the State or
         any office, officer, department, division, bureau, board,
         commission, university or similar agency of the State.”
         (Emphases added.) 745 ILCS 10/1–206 (West 2006).
This court has repeatedly observed that the term “local public entity”
is broadly defined. Carver v. Sheriff of La Salle County, 203 Ill. 2d
497, 512 (2003); Boyles v. Greater Peoria Mass Transit District, 113
Ill. 2d 545, 553 (1986); see A. Alstyne, Governmental Tort Liability:
A Decade of Change, 1966 U. Ill. L.F. 919, 933 (listing, as one of the
“significant characteristics” of the Act, that it applies “to every kind
of local governmental body”); E. Kionka & J. Norton, Tort Liability
of Local Governments and Their Employees in Illinois, 58 Ill. B.J.
620, 628 (1970) (same). Illinois courts have widely recognized
various public entities as coming within the definition of “local public
entity,” although those entities were not expressly identified in
section 1–206 of the Tort Immunity Act. See, e.g., Carver, 203 Ill. 2d
at 512; Roark v. Macoupin Creek Drainage District, 316 Ill. App. 3d
835, 839 (2000); Luciano v. Waubonsee Community College, 245 Ill.
App. 3d 1077, 1083 (1993) (collecting cases).4


     4
      We observe that section 2–101 of the Tort Immunity Act states:
“Nothing in this Act affects the liability, if any, of a local public entity ***
based on *** [o]peration as a common carrier ***.” 745 ILCS 10/2–101(b)
(West 2006). In the present case, Bi-State was not operating as a common
carrier with respect to plaintiff at the time of the accident since he was not
a passenger. See, e.g., Katamay v. Chicago Transit Authority, 53 Ill. 2d 27,

                                      -6-
    The appellate court outlined its analysis as follows:
        “In order for Bi-State to qualify as a ‘local public entity,’
        however, it would have to fit within the general catchall
        category of ‘other local governmental bodies.’ To determine
        whether the legislature intended to include interstate compact
        agencies within this general catchall category, we must look
        at the nature and characteristics of interstate compacts
        generally and of Bi-State specifically and interpret the Tort
        Immunity Act in light of those characteristics.” 393 Ill. App.
3d at 1020-21.
The flaws in the appellate court’s analysis begin with its premise. The
appellate court stated that Bi-State could qualify as a local public
entity only if it fit within the general catchall category of “other local
governmental bodies” referenced in section 1–206 of the Tort
Immunity Act. 393 Ill. App. 3d at 1020.
    The appellate court did not consider whether Bi-State fit within
any of the other categories of local public entities listed in section
1–206. Bi-State qualifies as a local public entity because it is a “not-
for-profit corporation organized for the purpose of conducting public
business.” 745 ILCS 10/1–206 (West 2006). See McQueen v. Shelby
County, 730 F. Supp. 1449, 1453 (C.D. Ill. 1990) (construing Act,
stating that “the phrase ‘any not-for-profit corporation organized for
the purpose of conducting public business’ is itself a specifically
enumerated entity which applies to a particular class of
organizations”). Bi-State is a corporation created pursuant to the
United States Constitution; Bi-State has no shareholders and is
composed of commissioners who are chosen by Illinois and Missouri
government officials; Bi-State is funded with public and user fee
revenue; and Bi-State operates, inter alia, a transit system in the
public interest. As such, Bi-State falls within section 1–206 of the
Tort Immunity Act, which expressly includes nonprofit public
corporations within its definition of “local public entity.” 745 ILCS
10/1–206 (West 2006). See Barnes v. Chicago Housing Authority,
326 Ill. App. 3d 710, 724-29 (2001) (recognizing resident


31 (1972); Pence v. Northeast Illinois Regional Commuter R.R. Corp., 398
Ill. App. 3d 13, 19 (2010).

                                   -7-
management corporation as not-for-profit corporation conducting
public business); Smith v. Northeast Illinois Regional Commuter R.R.
Corp., 210 Ill. App. 3d 223, 227-28 (1991) (same; METRA).
     Further, significant persuasive authority supports our conclusion
that Bi-State is a nonprofit public corporation. The decisions of both
federal and state courts may guide our interpretation of compact
provisions (see Remick v. Lopes, 203 Conn. 494, 498, 525 A.2d 502,
504-05 (1987)), and the courts of signatory states should promote
consistency in interpreting an interstate compact, based on comity
(see State ex rel. Ohio Adult Parole Authority v. Coniglio, 82 Ohio
App. 3d 52, 55, 610 N.E.2d 1196, 1198 (1993); State v. Hill, 334
N.W.2d 746, 748 (Iowa 1983)), or because those courts are
interpreting the same federal law (see American Sugar Refining Co.
of New York v. Waterfront Comm’n of New York Harbor, 55 N.Y.2d
11, 25-26, 432 N.E.2d 578, 584, 447 N.Y.S.2d 685, 691 (1982)).
Federal and Missouri courts have recognized: “ ‘There is no question
that Bi-State operates as a nonprofit corporation in the public
interest.’ ” Redbird Engineering Sales, Inc. v. Bi-State Development
Agency of Missouri-Illinois Metropolitan District, 806 S.W.2d 695,
698 (Mo. App. 1991), quoting Ladue Local Lines, Inc. v. Bi-State
Development Agency of the Missouri-Illinois Metropolitan District,
433 F.2d 131, 134 (8th Cir. 1970); accord Love 1979 Partners v.
Public Service Comm’n, 715 S.W.2d 482, 489 (Mo. 1986) (describing
Bi-State as a nonprofit public agency). Bi-State is a local public entity
because it is a nonprofit public corporation, which is specifically
referenced in section 1–206 of the Tort Immunity Act.
     As noted, the appellate court did not consider whether Bi-State
fell within the section 1–206 category of nonprofit public corporation.
Rather, the appellate court concluded that Bi-State was not a local
public entity because it did not fit within the section 1–206 category
of “other local governmental bodies.” 745 ILCS 10/1–206 (West
2006). We disagree with this conclusion for a number of reasons.
Initially, we note that pursuant to the Compact, Bi-State is expressly
“a body corporate and politic.” 45 ILCS 100/1 (West 2006); Mo.
Ann. Stat. §70.370 (West 2004). Further, Bi-State was expressly
created to perform public or governmental functions. Bi-State’s
powers include: (1) planning, constructing, and maintaining bridges,
airports, and terminal facilities; (2) making plans for the coordination

                                  -8-
of streets and highways; (3) charging and collecting fees; (4) issuing
bonds; (5) receiving contributions from local, state, and federal
governments; (6) the power to perform all other necessary and
incidental functions; and (7) the power to exercise such additional
powers as shall be conferred on it by the legislature of either state and
concurred in by the legislature of the other state and approved by Act
of Congress. Lastly, Bi-State is “local” in that it performs its
governmental or public functions within its defined district. See 45
ILCS 100/1 (West 2006); Mo. Ann. Stat. §70.370 (West 2004); Pub.
L. No. 81–743, 64 Stat. 568. Thus, in addition to falling within the
section 1–206 category of nonprofit public corporation, Bi-State also
constitutes a form of “local government body” as referenced in
section 1–206 of the Tort Immunity Act and, therefore, a “local public
entity” under the Act.
    Our conclusion finds support in Grady v. Bi-State Development
Agency, 151 Ill. App. 3d 748, 750 (1986). There, the appellate court,
considering Bi-State’s status, relied on the same aforementioned
factors to reach a similar conclusion as to Bi-State’s status as a local
public entity pursuant to section 1–206. Subsequent decisions of the
Fifth District have likewise applied the provisions of the Tort
Immunity Act to Bi-State. See Cooper v. Bi-State Development
Agency, 158 Ill. App. 3d 19 (1987); McClintock v. Bi-State
Development Agency, 228 Ill. App. 3d 382 (1992).
    We note, too, that our determination is faithful to the intent of the
legislature. Subsequent to Grady, decided in 1986, the General
Assembly has amended section 1–206 of the Tort Immunity Act six
times to include various entities within the statutory definition of
“local public entity.” 745 ILCS 10/1–206 (West 2006). A court
presumes that the legislature amends a statute with knowledge of
judicial decisions interpreting the statute. Morris v. William L.
Dawson Nursing Center, Inc., 187 Ill. 2d 494, 499 (1999); Bruso v.
Alexian Brothers Hospital, 178 Ill. 2d 445, 458 (1997); In re May
1991 Will County Grand Jury, 152 Ill. 2d 381, 388 (1992). In this
case, therefore, we presume that the legislature knew of Grady’s
holding when it amended section 1–206 six times in the past 24 years.
The legislature’s failure to expressly exclude Bi-State from section
1–206 (see Bruso, 178 Ill. 2d at 458-59), or expressly add Bi-State to
those already listed (see Morris, 187 Ill. 2d at 499; Grand Jury, 152

                                  -9-
Ill. 2d at 388), indicates legislative acquiescence in Grady’s holding.
If the legislature intended to exclude Bi-State from the purview of the
Tort Immunity Act, it would have done so expressly, as it did with
“any entity organized under or subject to the ‘Metropolitan Transit
Authority Act.’ ” 745 ILCS 10/2–101(b) (West 2006).
     Also, our conclusion is consistent with federal authority. See,
supra, at B. In Barket, Levy & Fine, Inc. v. St. Louis Thermal Energy
Corp., 948 F.2d 1084 (8th Cir. 1991), the United States Court of
Appeals for the Eighth Circuit exhaustively analyzed Bi-State’s status
to determine whether the agency was entitled to eleventh amendment
immunity as an “arm” of either state. The court concluded:
             “On balance, we believe Bi-State is more like a local
         governmental entity than an arm of Missouri and Illinois.
         State law characterizes Bi-State as a local public body. Much
         like a county, Bi-State’s object is to plan, develop, and engage
         in proprietary functions in a defined region with local
         governance, for the common good of the communities within
         the region. The compact does not identify Bi-State as an arm
         of the states or grant Bi-State sovereign immunity. Although
         Missouri and Illinois retain control over Bi-State’s actions,
         Missouri and Illinois are not compelled to fund Bi-State.
         Significantly, nothing obligates Missouri and Illinois to
         satisfy Bi-State’s liabilities and obligations.” Barket, 948 F.2d
         at 1088.
Clearly, Bi-State is a form of “local government body” as referenced
in section 1–206 of the Tort Immunity Act. See F. Zimmerman & M.
Wendell, The Law and Use of Interstate Compacts 11 (1976) (stating
that interstate compact entities “are public bodies with characteristics
similar to those of other governmental organs”).5


  5
    Bi-State presents the attenuated argument of the appellate court dissent
that Bi-State is a form of “local governmental body,” as referenced in
section 1–206 of the Tort Immunity Act, based on the definition of “units
of local government” in article VII of the Illinois Constitution (Ill. Const.
1970, art. VII, §1) read together with section 2(e) of the Transportation
Cooperation Act of 1971 (5 ILCS 225/2(e) (West 2006)). See 393 Ill. App.
3d at 1036 (Spomer, J., dissenting). Our statutory analysis obviates
discussion of this constitutional argument. See Beahringer v. Page, 204 Ill.

                                    -10-
    Notwithstanding the above, plaintiff argues that the appellate
court here correctly determined that Bi-State’s status as an interstate
compact entity prevented it from receiving the protections of the Tort
Immunity Act. We disagree. Although the appellate court discussed
the general nature of interstate compacts and surveyed the provisions
of the Compact (393 Ill. App. 3d at 1021-23), the court overlooked
dispositive aspects of interstate compacts, including the Compact in
the present case, which renders its analysis unpersuasive.

                   C. Interstate Compact Principles
    The United States Constitution provides mechanisms to address
“matters that are clearly beyond the realm of individual state authority
but which, due to their nature, may not be within the immediate
purview of the federal government or easily resolved through a purely
federal response.” C. Broun, M. Buenger, M. McCabe & R. Masters,
The Evolving Use and the Changing Role of Interstate Compacts: A
Practitioner’s Guide 1 n.2 (2006).
            “Of all the mechanisms available, none is more formal,
        more state-focused, more adaptable to collective state needs,
        and perhaps less understood than interstate compacts.
        Compacts are fundamentally negotiated agreements among
        member states that have the status of both contract and
        statutory law. Interstate compacts *** represent the only
        mechanism in the Constitution by which the states themselves
        can alter the dynamics of their relationships without running
        afoul of the authority of the federal government or reordering
        the federal structure of government. Thus, compacts are
        singularly important because through a compact, the states
        can create a state-based solution to regional or national
        problems and effectively retain policy control for the future.”
        (Emphasis in original.) C. Broun, M. Buenger, M. McCabe &
        R. Masters, The Evolving Use and the Changing Role of
        Interstate Compacts: A Practitioner’s Guide 2-3 (2006).
Accord F. Zimmerman & M. Wendell, The Law and Use of Interstate
Compacts 46 (1976) (stating that “[t]he interstate compact is the most


2d 363, 370, 378 (2003) (deciding case on nonconstitutional grounds).

                                 -11-
effective medium” for establishment by two or more states of joint
entities “to provide and administer joint public works and facilities”);
J. Winters, Interstate Metropolitan Areas 12 (1967) (observing that
“the increasing awareness of the magnitude of [interstate]
metropolitan area problems has been accompanied by the increased
use of the compact to solve such problems”).
    The compact clause of the United States Constitution provides:
“No State shall, without the Consent of Congress *** enter into any
Agreement or Compact with another State ***.” U.S. Const., art. I,
§10, cl. 3. Interstate compact entities occupy a significantly different
position in our federal system than do the states themselves. The
states are separate sovereigns and constituent elements of the Union.
In contrast, interstate compact entities typically are creations of at
least three distinct sovereigns: two or more states and the federal
government. Hess v. Port Authority Trans-Hudson Corp., 513 U.S.
30, 40, 130 L. Ed. 2d 245, 255, 115 S. Ct. 394, 400 (1994). Normally,
the “ultimate control of every state-created entity resides with the
State, for the State may destroy or reshape any unit it creates.” Hess,
513 U.S. at 47, 130 L. Ed. 2d at 260, 115 S. Ct. at 404. However: “As
part of the federal plan prescribed by the Constitution, the States
agreed to the power sharing, coordination, and unified action that
typify Compact Clause creations.” Hess, 513 U.S. at 41-42, 130 L.
Ed. 2d at 256, 115 S. Ct. at 401. Thus, “no one State alone can
control the course of a Compact Clause entity.” Hess, 513 U.S. at 47,
130 L. Ed. 2d at 260, 115 S. Ct. at 404. Once given, congressional
consent transforms an interstate compact within this clause into a
federal law. One consequence of this transformation is that, unless the
compact to which Congress has consented is somehow
unconstitutional, no court may order relief inconsistent with its
express terms. Texas v. New Mexico, 462 U.S. 554, 564, 77 L. Ed. 2d
1, 12, 103 S. Ct. 2558, 2565 (1983).

                     D. Approbative Legislation
    In the present case, plaintiff echos what the appellate court
stressed: that Congress’s approval of the Compact contained a
proviso that prohibits Bi-State from exercising any additional powers
“unless and until such power or powers shall have been conferred
upon the Bi-State Agency by the legislature of one of the States to the

                                 -12-
compact and concurred in by the legislature of the other and shall
have been approved by an Act of Congress.” Pub. L. No. 81–743, 64
Stat. 568, 571. The appellate court reasoned:
              “Bi-State’s powers are confined by the terms of the
         compact, and its powers cannot be altered or expanded
         without the consent of both Illinois and Missouri and
         approval from Congress. Each state gave up its sovereign
         right to exclusively control its portion of the District so that
         Bi-State could operate transportation services within the
         entire District for the betterment of both states. As a result,
         neither Illinois nor Missouri may act unilaterally with respect
         to modifying or expanding Bi-State’s powers, duties, or
         obligations. Bi-State is an autonomous entity that is vested
         with specific powers and authority to perform specific
         functions independent from the control of any one state.” 393
Ill. App. 3d at 1023.
According to the appellate court, “Missouri and Illinois must enact
identical legislation on matters involving Bi-State’s powers,” which
Congress must approve. 393 Ill. App. 3d at 1028. We disagree.
    Initially, congressional consent is not necessary “in respect of
each and every matter relating to or growing out of a congressionally
approved ‘compact’ or ‘agreement’ between States.” Henderson v.
Delaware River Joint Toll Bridge Comm’n, 362 Pa. 475, 486, 66
A.2d 843, 849 (1949) (collecting cases). Further, it is true that one
party to an interstate compact may not enact legislation that would
impose burdens upon the compact absent the concurrence of the other
signatory states. However, the converse is widely recognized: “It is
within the competency of a State, which is a party to a compact with
another State, to legislate in respect of matters covered by the
compact so long as such legislative action is in approbation and not
in reprobation of the compact.” Henderson, 362 Pa. at 488, 66 A.2d
at 849-50, citing Olin v. Kitzmiller, 259 U.S. 260, 263, 66 L. Ed. 930,
933, 42 S. Ct. 510, 511 (1922); accord Kansas City Area
Transportation Authority v. Missouri, 640 F.2d 173, 174 (8th Cir.
1981); Bi-State Development Agency of the Missouri-Illinois
Metropolitan District v. Director of Revenue, 781 S.W.2d 80, 82
(Mo. 1989); Roehl Transport, Inc. v. Division of Hearings & Appeals,
213 Wis. 2d 452, 464, 570 N.W.2d 864, 870 (App. 1997).

                                  -13-
    In the present case, the appellate court failed to recognize that the
express purpose of the Tort Immunity Act “is to protect local public
entities and public employees from liability arising from the operation
of government. It grants only immunities and defenses.” 745 ILCS
10/1–101.1(a) (West 2006). Thus, the Act generally protects, rather
than burdens, the Compact.
    Specifically, section 8–101(a) of the Act requires that a plaintiff
commence a civil action for any injury against a local public entity or
any of its employees “within one year from the date that the injury
was received or the cause of action accrued.” 745 ILCS 10/8–101(a)
(West 2006). The purpose of the one-year limitation period contained
in section 8–101(a) is to encourage early investigation into a claim
against a local governmental entity when the matter is still fresh,
witnesses are available, and conditions have not materially changed.
Ferguson v. McKenzie, 202 Ill. 2d 304, 313 (2001); Saragusa v. City
of Chicago, 63 Ill. 2d 288, 293 (1976). Such an investigation permits
prompt settlement of meritorious claims and allows governmental
entities to plan their budgets in light of potential liabilities. Ferguson,
202 Ill. 2d at 313; Reynolds v. City of Tuscola, 48 Ill. 2d 339, 342
(1971). Because a local governmental entity must anticipate that the
number of claims made against it will far exceed those brought
against a private individual, the provision of an abridged limitations
period is reasonable. Ferguson, 202 Ill. 2d at 313; Saragusa, 63 Ill.
2d at 293. Clearly, the one-year statute of limitations provided by
section 8–101(a) of the Tort Immunity Act furthers or supports Bi-
State and does not burden it.
                              1. Article IX
    However, plaintiff observes, as did the appellate court, that the
Tort Immunity Act must be construed as a whole, reasoning that the
Act cannot apply to Bi-State because article IX of the Act cannot
apply to Bi-State. Article IX concerns the payment of claims and
judgments (745 ILCS 10/9–101 et seq. (West 2006)). The court noted
several provisions. Article IX empowers and directs local public
entities to pay tort judgments or settlements for compensatory
damages and establishes the procedure therefor. 745 ILCS 10/9–102
(West 2006). Article IX requires local public entities that derive
revenue from rates or charges to set such rates, or otherwise provide
funds, in an amount sufficient to pay their tort judgments and

                                   -14-
settlements in accordance with article IX and their obligations under
the Workers’ Compensation Act (820 ILCS 305/1 et seq. (West
2006)), the Workers’ Occupational Diseases Act (820 ILCS 310/1 et
seq. (West 2006)), and the Unemployment Insurance Act (820 ILCS
405/100 et seq. (West 2006)). 745 ILCS 10/9–106 (West 2006). Also,
article IX allows local public entities to levy taxes upon all taxable
property within its territory “for funding expenses relating to tort
liability, insurance, and risk management programs.” 745 ILCS
10/9–107 (West 2006).
    Based on these provisions, the appellate court reasoned that article
IX would grant Bi-State additional “powers,” or impose upon Bi-
State additional “burdens,” “duties,” or “obligations” that are beyond
Bi-State’s authority. 393 Ill. App. 3d at 1023-26. The court posited:
“Missouri has not consented to these additional powers or duties
contained within article IX of the Tort Immunity Act by enacting
identical legislation, nor has Congress granted approval. These
provisions in article IX of the Tort Immunity Act, therefore, cannot
validly apply to Bi-State.” 393 Ill. App. 3d at 1025. The court
concluded that “the Illinois legislature cannot unilaterally grant
additional powers to or place additional burdens on Bi-State without
an express concurrence from Missouri and congressional approval.”
393 Ill. App. 3d at 1026. The appellate court also concluded that
Grady was erroneous and refused to follow it. 393 Ill. App. 3d at
1029-31.6
    The appellate court overlooked the nature of the Tort Immunity
Act and misapprehended the effect of article IX on Bi-State. As
Justice Spomer explained in his dissent: “Contrary to the majority’s
assertions, there is nothing in article IX of the Act that is incongruent
with the interstate compact which created Bi-State, and no section of
article IX modifies Bi-State’s powers or imposes additional
obligations on Bi-State.” 393 Ill. App. 3d at 1036-37 (Spomer, J.,
dissenting).
    Generally, the Tort Immunity Act contains no requirement that a
governmental body must possess the power to tax in order to be


    6
      Based on our previous discussion of Grady, we summarily reject
plaintiff’s contention that Grady was erroneously decided.

                                  -15-
classified as a “local public entity.” If the legislature intended to
restrict the definition of a “local public entity” to those entities
authorized to levy taxes, it could have defined a “local public entity”
as an entity possessing the authority to tax. However, section 1–206
does not contain such a restriction. Carver, 203 Ill. 2d at 514;
McQueen, 730 F. Supp. at 1454.
    Specifically, article IX of the Tort Immunity Act does not confer
upon Bi-State the power to levy taxes. Section 9–101(c) of the Act
expressly recognizes that not all public entities have the power to levy
taxes by defining a “local taxing entity” as “a local public entity that
has the power to levy or have levied on its behalf taxes or
assessments upon property within the territory of the entity.”
(Emphasis added.) 745 ILCS 10/9–101(c) (West 2006). Likewise,
section 9–107 provides that “[a] local public entity may annually levy
or have levied on its behalf” property taxes in an amount sufficient to
cover the costs of insurance and judgments against it. (Emphases
added.) 745 ILCS 10/9–107(b) (West 2006). Indeed, section 9–107
does not require local public entities to levy those taxes, but simply
confers the authority to do so. Further, the Compact itself confers on
Bi-State the powers to have taxes levied on its behalf. Article III,
paragraph 5, of the Compact provides that Bi-State shall have the
power: “To receive for its lawful activities any contributions or
moneys appropriated by municipalities, counties, state or other
political subdivisions or agencies.” 45 ILCS 100/1, art. III (5) (West
2006); Mo. Ann. Stat. §70.370, art. III (5) (West 2004). Accordingly,
these sections of article IX are in no way incongruent with the
Compact.
    Moreover, article III, paragraph 3, of the Compact authorizes Bi-
State: “To charge and collect fees for use of the facilities owned and
operated by it.” 45 ILCS 100/1, art. III (3) (West 2006); Mo. Ann.
Stat. §70.370, art. III (3) (West 2004). Consistent with this express
authority, the Tort Immunity Act authorizes local public entities that
derive revenue from rates or charges to set such rates “in an amount
sufficient to pay [their] tort judgments and settlements.” 745 ILCS
10/9–106 (West 2006). The appellate court’s use of article IX as a
means to remove Bi-State from the purview of the Tort Immunity Act
was “simply wrong.” 393 Ill. App. 3d at 1037 (Spomer, J.,
dissenting). Nothing about article IX affects our recognition that Bi-

                                 -16-
State falls within the definition of “local public entity” as provided in
section 1–206.
                        E. Danger of Absurdity
     Curiously, the appellate court stated:
             “We are not asked to determine whether the State of
        Illinois can unilaterally enact a valid statute of limitations
        applicable to claims against Bi-State or whether such an
        enactment requires identical Missouri and Illinois laws along
        with Congress’s approval. Contrary to the dissent’s assertion,
        we take no position on that issue. Our only task is to answer
        the certified question, and in order to answer that question, we
        must determine the legislature’s intent. For the reasons noted
        above, our only holding in this decision is that the legislature
        did not intend to include Bi-State within the Tort Immunity
        Act’s definition of a ‘local public entity.’ ” 393 Ill. App. 3d at
        1028-29.
This disclaimer is perplexing. Rather than taking “no position on the
issue,” the appellate court repeatedly stated that Illinois and Missouri
must enact identical legislation on matters involving Bi-State’s
powers, which must also receive congressional approval. 393 Ill.
App. 3d at 1023, 1025, 1026, 1028. In determining “the legislature’s
intent,” the appellate court expressly reasoned that the legislature
shared the court’s erroneously narrow view of interstate compacts
and, accordingly, could not have “intended to sweep Bi-State into the
purview of the Tort Immunity Act with the general catchall phrase
‘all other local governmental bodies.’ ” 393 Ill. App. 3d at 1028. As
explained above, the appellate court’s alleged “nonposition” plainly
misconstrues the law of interstate compacts and the Compact in this
case.
     By overlooking significant aspects of interstate compacts, the
appellate court’s construction of the Compact was so narrow that it
could possibly render an absurd result. “[A] court construing the
language of a statute will assume that the legislature did not intend to
produce an absurd or unjust result” (State Farm Fire & Casualty Co.
v. Yapejian, 152 Ill. 2d 533, 541 (1992)), and will avoid a
construction leading to an absurd result, if possible (City of East St.
Louis v. Union Electric Co., 37 Ill. 2d 537, 542 (1967)). “In almost


                                  -17-
all instances *** pragmatic accommodations can be made [for an
interstate compact entity] which do not strain the letter or the intent
of existing statutory or constitutional requirements.” F. Zimmerman
& M. Wendell, The Law and Use of Interstate Compacts 11 (1976).
This is why interstate compact analysis acknowledges persuasive
decisions of federal and state courts, and recognizes that courts
should promote consistency in interpreting an interstate compact.
     Although “[a] definition has yet to be drawn of its precise nature,”
“the Bi-State Agency is essentially a local government itself.” M.
Ridgeway, Interstate Compacts: A Question of Federalism 133
(1971). Based on our analysis, and consistent with significant
persuasive authority, we hold that Bi-State is a local public entity
within the purview of the Tort Immunity Act. Consequently, the Act’s
one-year statute of limitations applies to civil actions against Bi-State,
and plaintiff’s complaint is time-barred.

                          III. CONCLUSION
    For the foregoing reasons, the judgment of the appellate court,
and the order of the circuit court of St. Clair County denying Bi-
State’s motion to dismiss, are reversed, and the cause remanded to the
circuit court with directions to dismiss plaintiff’s complaint.



                                   Appellate court judgment reversed;
                                         circuit court order reversed;
                                     cause remanded with directions.




                                  -18-